Citation Nr: 1218767	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, and from March 1987 to July 2003.

The Veteran's original claim for service connection for sleep apnea, then characterized as sleep study, was denied in a May 2004 rating decision .  This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied the Veteran's claim for service connection for obstructive sleep apnea because no new and material evidence was submitted.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In September 2009, the Board reopened the Veteran's claim for service connection for obstructive sleep apnea, and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing further action, the AMC continued to deny the claim (as reflected in a January 2011 Supplemental SOC (SSOC) and again in a February 2011 SSOC), and returned the matter to the Board for further appellate consideration.  

In April 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further development.  Following its completion of the Board's requested action, the AMC continued to deny the claim (as reflected in an April 2012 SSOC), and returned the matter to the Board for further appellate consideration.  

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998). 

In the prior, September 2009 remand, the Board specifically requested that the Veteran be afforded VA examination and that the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Pursuant to the remand, in January 2010, the Veteran underwent VA respiratory  examination.  The examiner referred to a private sleep study evaluation and a January 2010 VA sleep study and confirmed the diagnosis as mild obstructive sleep apnea.  In a June 2010 addendum report, the same VA examiner, a nurse practitioner, provided an addendum opinion report, wherein she stated that the Veteran's service treatment records were negative as to any breathing problems outside of upper respiratory infections.  She also reported that documentation of obstructive sleep apnea occurs in the medical record starting in 2007 in the private sleep clinic records.  Based upon those factors, the examiner concluded that the Veteran's obstructive sleep apnea is not caused by or a result of active duty military service.  

Complete review of the Veteran's claims file reveals that in October 2003, during emergency treatment related to a cerebrovascular accident, the Veteran reported that he snores a lot at night and wakes up frequently.  His wife reported at that time that she observes what she believes to be apneic episodes.  The Board recognizes that this report is three months after the Veteran's discharge from service.  Also, at his initial visit with his private sleep specialist in January 2007, the Veteran reported that he had been snoring for the prior fifteen years, and that it was progressively worsening.  This dates the snoring episodes to 1992, which was during the Veteran's active service.  He also reported that he has had numerous episodes of awakening in the middle of the night feeling like he could not breathe.  He reported these episodes as recurring for the prior ten years, thus dating them to 1997, which was also during the Veteran's active service.

These records were not utilized in the VA examiner's assessment of the Veteran's claim.  Although the examiner did note the date of the initial official diagnosis of sleep apnea, there was no discussion of the initial manifestation of the disorder by way of symptoms.  The Veteran in this case is competent to report symptoms such as snoring and shortness of breath.  The VA examiner is not free to ignore such competent and clearly relevant lay evidence.  Thus, the above-noted opinion is inadequate in that it does not completely resolve the question of the etiology of current obstructive sleep apnea.  

The Board points out that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the record still does not contain an adequate medical opinion to resolve the claim remaining on appeal, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should request from the examiner who conducted the January  2010 VA examination, and completed the June 2010 addendum report, a supplemental opinion regarding the etiology of the Veteran's claimed obstructive sleep apnea disability.  The RO should arrange for the Veteran to undergo further examination only if the January 2010 examiner is unavailable or cannot provide the requested opinion without an examination of the Veteran.

If further examination is deemed warranted, the Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or furnish signed authorization to enable it to obtain updated records from the Veteran's private sleep specialist, Stephen Coleman, M.D., as referred to in his May 2012 statement.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration all evidence added to the record since the RO's last adjudication of the claim.


Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide or furnish signed authorization to enable it to obtain updated records from the Veteran's private sleep specialist, Stephen Coleman, M.D., as referred to in his May 2012 statement.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, the RO should forward the Veterans entire claims file, to include a copy of this REMAND, to the examiner who conducted the January 2010 VA examination and completed the June 2010 addendum for a supplemental opinion.

With respect to the Veteran's obstructive sleep apnea, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, or (b) was caused or is aggravated (worsened beyond natural progression) by the Veteran's already service-connected disabilities.

In rendering the requested opinion, it would be helpful if the examiner addressed direct and secondary service connection separately.

In addressing each theory of entitlement, the examiner should specifically consider and discuss all pertinent in- and post-service records, including the October 2003 private records referencing the Veteran's history of snoring and apneic episodes, and the January 2007 history of fifteen years of snoring, and ten years of awakening short of breath.

If the January 2010 examiner is unavailable, or cannot provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo new VA respiratory examination, by an appropriate physician at a VA medical facility, to obtain a medical opinion responsive to questions posed and consistent with the guidance provided above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions, including the 2003 and 2007 records discussed above.  All clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report any scheduled examination, in adjudicating the reopened claim ,the RO should consider the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the reopened claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

